Citation Nr: 0421256	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-12 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date prior to January 31, 2000 
for the award of service connection for a left foot 
disability.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 decision by the RO that 
granted the veteran's claim for service connection for a left 
foot disorder, effective from January 31, 2000.  In essence, 
the veteran is challenging the effective date of the award.

This case was previously before the Board in September 2003, 
when it was remanded to the RO for further development.  The 
case was returned to the Board in July 2004.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran was discharged from active military service 
in March 1946.

2.  The veteran first filed a claim for service connection 
for a left foot disorder on January 31, 2000.


CONCLUSION OF LAW

An effective date prior to January 31, 2000, for the award of 
service connection for a left foot disorder, is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 
38 C.F.R. §§ 3.159, 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

The veteran requests retroactive compensation for his 
service-connected left foot disability.  He points out that 
his left foot was injured during service, and that he has had 
difficulties with it ever since.  He would like to be awarded 
a "lump sum" for the years of pain and difficulty he has 
had since the time of the original injury.  The veteran does 
not allege that he filed a claim for service connection for a 
left foot disability prior to January 31, 2000.  However, he 
points out that he was never told at the time of his 
discharge from the military that, if he wanted to receive 
benefits from the time of his discharge, he needed to file a 
claim within one year.

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  See 38 C.F.R. § 3.400 
(2003) (to the same effect).  An exception to that rule 
applies if an application for benefits is received within one 
year from the date of the veteran's discharge or release from 
active service, and an award is made on the basis of that 
application.  In that situation, the effective date of the 
award is made retroactive to "the day following the date of 
discharge or release . . . ."  38 U.S.C.A. § 5110(b)(1) 
(West 2002).  See 38 C.F.R. § 3.400(b)(2) (2003) (to the same 
effect); Wright v. Gober, 10 Vet. App. 343, 347 (1997) 
(holding that § 5110(b)(1) "applies only to those awards of 
disability compensation actually based on a claim filed 
within one year after the veteran's separation").

In the present case, the record shows that the veteran was 
discharged from active military service in March 1946, and 
that he first filed a claim for service connection for a left 
foot disorder on January 31, 2000; more than a year later.  
Therefore, under the governing law, outlined above, the 
effective date of his award can be no earlier than the date 
of receipt of his application for benefits.

The Board has considered the veteran's contention that he 
should be awarded retroactive benefits because he was not 
told at the time of his discharge from the military that, if 
he wanted to receive benefits from the time of his discharge, 
he needed to file a claim within one year.  However, the 
United States Court of Appeals for the Federal Circuit has 
held that VA's failure to notify a veteran of such matters 
cannot operate to extend, or "toll", the time period set 
out in 38 U.S.C.A. § 5110(b)(1).  See, e.g., Andrews v. 
Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003).  
Consequently, his claim cannot be granted on that basis.

The Board recognizes that the veteran provided valuable 
service to his country in a time of great need, and 
sympathizes with the fact that he has suffered for many years 
as a result of an injury he sustained during that time.  
However, the Board is bound by the laws established by 
Congress, and the opinions of superior tribunals.  Given the 
undisputed facts that the veteran was discharged from service 
in March 1946 and did not file a claim for VA benefits until 
January 31, 2000, there is simply no legal basis upon which 
to award him retroactive benefits.  His appeal must therefore 
be denied.

II.  The Veterans Claims Assistance Act of 2000

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Specifically, on 
November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes additional obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, No. 01-944, slip 
op. at 11 (U.S. Vet. App. June 24, 2004), the Court held that 
a VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Court also held that VA 
must request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Id.  This 
"fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination or opinion when 
necessary to make a decision on the claim.

In the present case, the veteran does not allege that he 
filed a claim for VA benefits prior to January 31, 2000.  
Indeed, he concedes that he first filed a claim on that date, 
but argues for retroactive benefits on other grounds.  As 
noted above, the law is controlling in this case.  Absent 
evidence that the veteran filed a claim for benefits prior to 
January 31, 2000, his appeal cannot be granted.  Given the 
lack of an allegation of a previously file claim, it appears 
clear that this is not a claim that can be substantiated 
under the law.  Accordingly, no further notification and/or 
assistance is required under the VCAA.  VAOPGCPREC 5-2004 
(June 23, 2004).


ORDER

The appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



